Citation Nr: 1640526	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected low back strain (back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.   
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter came before the Board in August 2014, at which time the Board remanded the matter to obtain outstanding private and VA treatment records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the August 2014 Board remand.  Specifically, updated VA records and outstanding private records were associated with the file in June 2015.  Additionally, in June 2015, the Veteran stated that all of his relevant private records have been submitted.  Thus, no further action is required to satisfy the August 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2015, the RO granted a separate 20 percent evaluation for radiculopathy of the lower left extremity, secondary to the Veteran's service-connected low back strain, effective May 2009.  The Veteran has not appealed this decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently rated at 20 percent for a mild low back strain.  In July 2012, the Veteran's private medical physician diagnosed the Veteran with low back pain with bilateral lower extremity pain, consistent with claudication, discogenic back pain with degenerative disc changes, a disc bulge, and lumbar facet joint arthropathy.  He remarked that the Veteran's condition, from 2009 to July 2012 cannot be described as "lower back strain, mild," as termed by VA. 

In the August 2013 VA examination, the examiner noted that the Veteran's private medical records show diagnoses of degenerative disc disease of the lumbar spine and a left paracentral herniated nucleus pulposus at L5-S1 with minimal neural encroachment.  When asked to determine whether these diagnoses were related to the service-connected low back strain, the examiner stated that she could not render an opinion without resorting to mere speculation but noted that the Veteran's service-connected condition is muscular in nature and the other diagnoses were related to the joints/spine.  The examiner did not describe why an explanation could not be given. 

It is unclear whether the Veteran's service-connected back condition is related to his other current diagnoses and, if not, whether the Veteran's symptoms and functional impairment stems from his service-connected condition or nonservice-connected diagnoses.  A new medical examination is necessary to ensure that the record is complete prior to making a determination on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC Orlando and associated clinics from June 2015 to the present.

2.  Schedule the Veteran for a VA spine examination.  Considering the medical complexity of this case, the examination must be with a physician, one who specifically deals with back disorders, if available.  

The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  The examiner should respond to the following:

a. List all of the Veteran's current back diagnoses. 

b. Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current joint, spine, and/or disc diagnoses were incurred in or are otherwise related to service?  Do any of these conditions represent a progression of the low back strain that has been service-connected since 1972? 

c. If the examiner determines that the Veteran's joint, spine, and/or disc conditions are not related to service, the examiner should indicate whether the Veteran's symptoms and functional impairment caused by his service-connected low back strain can be distinguished from the symptoms and functional impairment caused by his nonservice-related joint, spine, and/or disc conditions.  If so, indicate the symptoms and functional impairment caused by each condition. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

